Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 12/16/2021. Applicant didn’t submit any new claim or didn’t add any new subject matter in any of the independent or dependent claims. All the previous claim set 1-19 remained same in this current Amendment.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 12/16/2021 on page 1-3 regarding
35 U.S.C. 103 rejections have been fully considered but are found unpersuasive. 
	Applicant's Remarks on page 2 stated: “Autodesk_April is silent regarding discrete height layers of an object to be manufactured using a 2.5-axis subtractive manufacturing process …”.
	Examiner respectfully disagrees with above remark. Examiner used Autodesk_April to teach “discrete height layers of an object to be manufactured” and used a different prior art, 2.5D CAM, to teach “using a 2.5-axis subtractive manufacturing process …”.  In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Autodesk_April is silent regarding discrete height layers … let alone "detecting at least a portion of a first smooth curve for a first of the discrete height layers that is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers …” and in page 3 Applicant’s remarks stated: “the Office appears to suggest that the "Y distance at the right side of the figure" (on page 14 of Autodesk April) corresponds to the claimed first smooth curve … It is respectfully noted that a Y distance (from the coordinate system's origin) of a point in 3D space cannot be a curve, by definition …”.
	Examiner respectfully disagrees with above two remarks. If the prior art reference teaches the identical act or function but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function (See MPEP 2182).  The prior art Autodesk_April is capable of performing the claimed function “detecting at least a portion of a first smooth curve for a first of the discrete height layers that is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers.”  According to Specification of current Application at para [0021], Applicant discussed, level-set representation of the object to move one or more planar faces of the object up to a height level of that planar face's corresponding one of the discrete height layers. Therefore, Examiner interprets this meaning of “discrete height layers” (a height level of that planar face's corresponding one of the discrete height layers) and found the prior art Autodesk_April performed this action of detecting discrete height layers, where “first smooth curve for a first of the discrete height layers is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers”, under heading “3D spline handle control” (in page 14). The Figure and the video show in the Autodesk_April performed the claimed function “detecting discrete height layers” because the “planar faces of the object up to a height level of that planar face's corresponding one of the discrete height layers (e.g. Y distance for 1st smooth curve, being shown in the video). In order to provide a clear understanding of how Examiner interpreted the Figure (below) in the prior art, she took the snapshot of the Figure which teaches the “first smooth curve for a first of the discrete height layers is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers”, 

    PNG
    media_image1.png
    441
    854
    media_image1.png
    Greyscale

Therefore, Examiner would like to clarify here, that she didn’t consider the Y distance (from the coordinate system's origin) of a point in 3D space as a curve, rather it can be seen in the Figure, the “first smooth curve with height layer (Y distance at the right side of the figure) is 
	Therefore, the previous rejection regarding 35 U.S.C.103 are being maintained in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
            Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over the website from Autodesk named as Autodesk_April_update (https://www.autodesk.com/products/fusion-360/blog/april-19-2017-update-whats-new/) (hereinafter Autodesk_April) and in view of a YouTube Video on 2.5 Axis Machining CAM by Autodesk Fusion 360 (published on Jun 17, 2016) (hereinafter 2.5D CAM) and further in view of Evans et al. (Pub. No. US2004/0024472A1) (hereinafter Evans).
Regarding claim 1, Autodesk_April teaches … a first model of an object to 5be manufactured …, wherein the first model comprises smooth curves fit to contours representing discrete height layers of the object …; (Applicant of instant application mentioned in Spec. of current application at para [00123]: “The curves are smooth in the computer modelling sense in that each curve is stored in the computer using a precise mathematical definition (e.g., a spline curve) …”. Examiner would consider ‘smooth curves’ as ‘spline curve’ (according to Spec.). The prior art Autodesk_April discussed in page 12 and 13, under heading “Create tangent/smooth constraints directly with model edges”, 3D geometry sketch works better with tangent and smooth constraints (e.g. for curves). It has been shown in the Figure under heading “3D spline handle control”, where smooth curves fit to contours in order to represent height layers of the object (the value of X, Y and Z distance) have been shown, when Spline handles are shown/hidden in ‘Move’ by selecting spline points and all of them can be edited directly in the Move tool. Therefore, it has been shown (in this update on April 19, 2017) that a 3D geometry model can be machined or manufactured and the model comprises smooth curves/splines fit to contours representing discrete height layers of the object (as discussed above)).
Autodesk_April teaches modifying, by the CAD program, at least one of the smooth curves …, wherein the modifying comprises (Autodesk_April discussed in page 12-15, where 3D geometry model got constrained in 3D space where user can create tangent/smooth constraints directly with model edges. The user can pick the edges in sketch entity to be constrained, can use “Move/Copy command manipulators” to move spline handles, all of the spline handles can be edited directly in the Move tool. The user can use the “Move/Copy command” and drag a spline point by using the manipulators, the point will leave its origin plane as expected. Moreover, it has been discussed in page 8 very briefly about ‘software’ and it is very obvious to consider that ‘CAD software or program’ has been indicated in this context. Therefore, it is understood that smooth curves/splines get modified by the CAD program).
Autodesk_April teaches 10detecting at least a portion of a first smooth curve for a first of the discrete height layers that is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers, (Autodesk_April discussed in page 12-14, under heading “3D coincident constraints” user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space where ‘Coincident’ feature has been selected by the user under ‘Constraint’ option in the ‘Sketch Pallet’ (at the right side of the Figure). Moreover, in page 14 under heading “3D spline handle control”, it can be seen that first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the left side of the figure) got modified by the “Move/Copy command”. Therefore, it has 
and Autodesk_April teaches replacing the at least a portion of the first smooth curve for the first of the discrete height layers with the at least a portion of the second smooth curve for the second of 15the discrete height layers; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the right side of the figure) got modified by the “Move/Copy command”. Here, the Y distance value of first smooth curve got replaced by the Y distance value of second smooth curve, when user used the Move/Copy command manipulators to move spline handles).
 Autodesk_April teaches preparing, by the CAD program, an editable model of the object, the editable model comprising a series of construction steps represented in a parametric feature history, wherein the series of construction steps includes combining extruded versions of the smooth curves to form a solid three dimensional (3D) model of the object in a boundary representation format, 20and the parametric feature history includes a sketch feature associated with at least one of the discrete height layers; (Autodesk_April mentioned in page 8 under heading “Interrupt/stop a compute or timeline playback” that edit, a Finish Form, or Finish Base Feature as a parametric feature. Also, it has discussed very briefly about ‘software’ in page 8 and it is very obvious to consider that ‘CAD software or program’ has been indicated in this context. 
 Autodesk_April teaches rendering, by the CAD program, a user interface element showing the sketch feature in relation to the editable model; (Examiner would consider the ‘user interface element’ displayed in GUI (Graphical User Autodesk_April discussed in page 12 and 13 that a user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space, the constraints would work between sketch entities and points/vertices in 3D and 3D geometry sketch works better with tangent and smooth constraints (e.g. for smooth curves). All of these updates mentioned by Autodesk would be considered as a solid three-dimensional (3D) model of the object or an editable model and it can be seen in page 12 and 13 at Figures, the sketch features in “Sketch Pallet” as an user interface element or in GUI, where user can select different sketch feature related to the editable 3D model).
 Autodesk_April teaches receiving, by the CAD program, user input via the user interface element; (Autodesk_April discussed in page 12 and 13 that a user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space, the constraints would work between sketch entities and points/vertices in 3D and 3D geometry sketch works better with tangent and smooth constraints (e.g. for smooth curves). All of these update mentioned by Autodesk would be considered as a solid three dimensional (3D) model of the object or an editable model and it can be seen in page 12 and 13 at Figures, the sketch features in “Sketch Pallet” as an user interface element or in GUI, where user can select different sketch feature related to the editable 3D model, i.e. user interface elements have been received by the user applying the CAD program/software).
 and Autodesk_April teaches 25reshaping, by the CAD program responsive to the user input, a subset of the smooth curves in the at least one of the discrete height layers to change the solid 3D model; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height 
and Autodesk_April teaches replaying, by the CAD program, the series of construction steps represented in the parametric feature history to construct the solid 3D model of the object in the boundary representation format, as changed by the user input. (Autodesk_April mentioned in page 8 under heading “Interrupt/stop a compute or timeline playback” that edit, a Finish Form, or Finish Base Feature as a parametric feature. Also, it has discussed very briefly about ‘software’ in page 8 and it is very obvious to consider that ‘CAD software or program’ has been indicated in this context. It has been introduced by Autodesk (in this update on April 19, 2017) in page 12-15 where the 3D coincident constraints, a number of effective productivity enhancements for 3D spline workflows (in order to make splines more intuitive for defining 3D forms), a user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space, the constraints would work between sketch entities and points/vertices in 3D and 3D geometry sketch works better with tangent and smooth constraints (e.g. for smooth curves). All of these updates mentioned by Autodesk would be considered as a solid three-dimensional (3D) model of the object or an editable model (with boundary representation format, since 3D spline workflows 
However, Autodesk_April do not explicitly teach an object to be manufactured using the 2.5-axis subtractive manufacturing process; to facilitate the 2.5-axis subtractive manufacturing process;
2.5D CAM teaches an object to be manufactured using the 2.5-axis subtractive manufacturing process; (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”: “00:11 you all have one thing in common you
00:13        want a professional cam solution

00:17        work the way that you work well Autodesk
00:19        fusion 360 allows users to create tool
00:22        paths for all their two-and-a-half axis
00:24 	      machining projects …
00:33       that we support rest machining custom
00:35       form tools and even allow you to create
00:38	      an unlimited number of machining
00:40       templates the bottom line here
00:42       Autodesk fusion 360 is a real
00:43       programming tool … 
00:48       Autodesk fusion 360 includes a powerful
00:50       and dynamic tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and
00:57       speaking of post fusion 360 includes a
01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 allows users to create tool paths for all their two-and-a-half axis or 2.5 axis machining projects).
2.5D CAM teaches to facilitate the 2.5-axis subtractive manufacturing process, (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”:    
“00:48       Autodesk fusion 360 includes a powerful
00:50       and dynamic tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and
00:57       speaking of post fusion 360 includes a
01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 includes a feature or a full library of editable model in order to facilitate the 2.5-axis machining projects).
           Therefore, Autodesk_April and 2.5D CAM are analogous because they are related to perform machining/manufacturing using CAD/CAM programs which allow users to plan the tool paths for programming a machine tool. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Autodesk_April and 2.5D CAM before him or her, to modify the machining/manufacturing process of Autodesk_April to include the 2.5-axis machining or 2.5D form feature machining of 2.5D CAM because Autodesk fusion 360 allows users to create tool paths for all their two-and-a-half axis or 2.5 axis machining projects. The suggestion/motivation for doing so would have been 2.5D CAM (2.5D CAM disclosed in YouTube video’s “2.5 Axis Machining CAM” transcript from “Autodesk Fusion 360” in timestamp of 00:17 to 00:55). Therefore, it would have been obvious to combine 2.5D CAM with Autodesk_April to obtain the invention as specified in the instant claim(s).
	However, Autodesk_April and 2.5D CAM do not teach A method comprising: obtaining, by a computer aided design (CAD) program …
Evans teaches A method comprising: obtaining, by a computer aided design (CAD) program, … (Evans disclosed in page 1 para [0010]: “Computer-Aided-Manufacturing (“CAM”) programs allow users to use the geometry defined in CAD programs to plan out the tool paths for programming a machine tool. CAD, CAM and CAD/CAM programs are considered herein as belonging to a general class of software packages referred to generally as “design applications.” In page 2 para [0020]: “In order to communicate with the machine tool controller, the NURBS specified in the CAD/CAM design file (perhaps using a single equation for each curve) must be translated into the line segment geometry used by M&G code. The machine tool controller may then translate the line segment instructions of the M&G code into the NURBS command used by the machine tool (specified perhaps by interpolating a NURBS curve through a series of points).” In page 2 para [0022]: “an object of the present invention to provide an improved system and method of programming a machine tool controller to machine a specified part based on data generated with a CAD/CAM or other design application.” Here, Evans disclosed a method in order to program a machine tool controller to machine a specified part (as an example machines include industrial robots, coordinate measuring machines, machine tools) 
        Therefore, Autodesk_April, 2.5D CAM and Evans are analogous because they are related to perform machining/manufacturing using CAD/CAM programs which allow users to plan the tool paths for programming a machine tool. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Autodesk_April, 2.5D CAM and Evans before him or her, to modify the 2.5-axis machining or 2.5D form feature of machining/manufacturing process of Autodesk_April and 2.5D CAM to include the method of programming a machine tool to machine a specified part based on data generated with a CAD/CAM program/software. The suggestion/motivation for doing so would have been obvious and such motivation is found by Evans (Evans disclosed in page 1 para [0010], page 2 para [0022]). Therefore, it would have been obvious to combine Evans with Autodesk_April and 2.5D CAM to obtain the invention as specified in the instant claim(s). 
         Regarding claim 2, Autodesk_April, 2.5D CAM and Evans teach The method of claim 1, wherein Autodesk_April teaches the first model comprises one or more modelled solids, which are to be preserved in the solid 3D model of the object; (Autodesk_April discussed in page 12-13, where 3D geometry model got constrained in 3D space where user can create tangent/smooth constraints directly with model edges. It can be seen under heading ‘Create tangent/smooth constraints directly with model edges’, where tangent and smooth constraints work better in 3D geometry sketch, two solid models had been shown in this example, therefore it is 
         wherein Autodesk_April teaches the modifying comprises detecting at least a portion of another smooth curve for the first of the discrete 5height layers that is almost coincident with at least a portion of the one or more modelled solids, (Autodesk_April discussed in page 12-14, under heading “3D coincident constraints” user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space where ‘Coincident’ feature has been selected by the user under ‘Constraint’ option in the ‘Sketch Pallet’ (at the right side of the Figure). Moreover, in page 14 under heading “3D spline handle control”, it can be seen that first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the right side of the figure) got modified by the “Move/Copy command”. Therefore, it has been detected (in this update on April 19, 2017) that first smooth curve with discrete height layers coincided with a portion of second smooth curve of another modelled solids).
         and Autodesk_April teaches aligning the at least a portion of the another smooth curve for the first of the discrete height layers with the at least a portion of the one or more modelled solids; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the right side of the figure) got modified by the “Move/Copy command”. Here, the Y distance value of first smooth 
         wherein Autodesk_April teaches the reshaping comprises constraining changes to the at least a portion of the 10another smooth curve to maintain tangency and contact with the at least a portion of the one or more modelled solids; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the right side of the figure) got modified by the “Move/Copy command”. Here, the Y distance value of first smooth curve got replaced or reshaped by the Y distance value of second smooth curve, when user used the Move/Copy command manipulators to move spline handles. Here, the tangency had been maintained when constraints of smooth curves changed in order to reshape the smooth curves with discrete height layers came in contact with at least another smooth curve of modelled solids)
         and wherein Autodesk_April teaches the series of construction steps includes combining the extruded versions of the smooth curves with the one or more modelled solids to form the solid 3D model of the object in the boundary representation format. (Autodesk_April introduced that Autodesk (in this update on April 19, 2017) in page 12-15 where the 3D coincident constraints, a number of effective productivity enhancements for 3D spline workflows (in order to make splines more intuitive for defining 3D forms), a user can constrain a sketch entity to a point of 
          Regarding claim 3, Autodesk_April, 2.5D CAM and Evans teach The method of claim 2, wherein Autodesk_April teaches the obtaining comprises: receiving shape data corresponding to the object to be manufactured …; (According to Spec. of current Application at para [0019], “The shape data can include a level-set distance … shape data can include, for each of the discrete height layers”. Autodesk_April indicated about the shape data as discrete height layers in page 14, under heading “3D spline handle control” where X, Y and Z distance values, (at the right side of the figure) can be seen as sketch features in “Sketch Pallet”. Therefore, the distance values of X, Y and Z are shape data which got received/obtained by the tool to be manufactured).
          Autodesk_April teaches processing the shape data to produce polylines matching the contours representing the discrete height layers of the object; (Examiner would construe the polylines as a list of points, where line segments are drawn between consecutive points. Autodesk_April indicated about the shape data 
          Autodesk_April teaches 20fitting the smooth curves to the polylines; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the smooth curve with discrete height layers (where both Y and Z are distance value, at the right side of the figure) got modified by the “Move/Copy command”. Here, it is seen in the Figure line segments being connected two points, where X=0 and Y and Z both have distance values fitting the smooth curves to the polylines). 
          and Autodesk_April implicitly teaches replacing at least one segment of at least one of the smooth curves to reduce a curvature of the at least one segment to be less than or equal to a curvature of a smallest milling tool available for use in the … manufacturing process for at least one of the discrete height layers. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe “curvature of a smallest milling tool” as smooth workspace where the design won’t be too dense. Autodesk_April discussed in page 34 under heading ‘Create toolpaths directly on mesh bodies preview’, where it can be seen in the Figure, a machining tool is working very smooth on the design and a Mesh workspace has been created in this context. Moreover, it has been discussed in page 38 about a CAM workspace in order to t create toolpath strategies. The user needs to 
            However, Autodesk_April does not explicitly teach the object to be manufactured using the 2.5- axis subtractive manufacturing process; … the 2.5-axis subtractive manufacturing process; 
            2.5D CAM teaches the object to be manufactured using the 2.5- axis subtractive manufacturing process; the 2.5-axis subtractive manufacturing process. (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”: “00:11 you all have one thing in common you
00:13        want a professional cam solution
00:15        designed with all the tools you need to
00:17        work the way that you work well Autodesk
00:19        fusion 360 allows users to create tool
paths for all their two-and-a-half axis
00:24 	      machining projects …
00:33       that we support rest machining custom
00:35       form tools and even allow you to create
00:38	      an unlimited number of machining
00:40       templates the bottom line here
00:42       Autodesk fusion 360 is a real
00:43       programming tool … 
00:48       Autodesk fusion 360 includes a powerful
00:50       and dynamic tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and
00:57       speaking of post fusion 360 includes a
01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 allows users to create tool paths for all their two-and-a-2.5D CAM).
          Regarding claim 4, Autodesk_April, 2.5D CAM and Evans teach The method of claim 3, wherein Autodesk_April teaches replacing the at least one segment of the at least one of the smooth curves comprises, for each set of smooth curves within one of the discrete height layers: (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the right side of the figure) got modified by the “Move/Copy command”. Here, the Y distance value of first smooth curve got replaced by the Y distance value of second smooth curve, when user used the Move/Copy command manipulators to move spline handles i.e. replacing one segment of the smooth curves comprises, for each set of smooth curves within one of the discrete height layers (e.g. distance value of Y)).
Autodesk_April teaches offsetting outward the set of smooth curves by an amount that is based on the 5curvature of the smallest milling tool available; (Autodesk_April discussed in page 18-19 under heading ‘Miter option now available in Flange tool’ where four smooth curves had been offsetted outwardly by the amount of 40 mm under flange tool option (at the right side of the figure))
and Autodesk_April teaches offsetting inward the set of smooth curves by the amount, while closing any produced gaps using circular arcs. (Autodesk_April discussed in page 19-20 under heading ‘Control miter gaps’: “With the miter option, you’ll want to control the rip/seam gap your miter flanges. While 
Regarding claim 5, Autodesk_April, 2.5D CAM and Evans teach The method of claim 3, wherein Autodesk_April teaches the shape data comprises a level-set distance field output by a generative design process that employs a level-set based topology optimization 10method, and processing the shape data comprises, for each of the discrete height layers: (According to Spec. of current Application at para [0008]: “a level-set representation of a three dimensional topology for the object, and the boundary-based generative design process can employ a level-set method of topology optimization.” Examiner would consider ‘level-set based topology optimization 10method’ employs a three-dimensional topology for the object. Autodesk_April discussed in page 14, under heading “3D spline handle control”, it can be seen in the Figure when user used the “Move/Copy command”, the smooth curve (at left side) with discrete height layers (X, Y and Z distance values can be seen  employs a three-dimensional topology for the object).   
Autodesk_April teaches resampling the level-set distance field to produce a two dimensional (2D) level-set grid at a slice plane corresponding to a current one of the discrete height layers, the slice plane being perpendicular to a milling direction to be used in the … manufacturing process; (Autodesk_April discussed in page 15, under heading “Moving and dragging spline point”, it can be seen in the Figure level-set distance field (employs a three dimensional topology for the object) on a two dimensional (2D) level-set grid at a slice plane, where one of the discrete height layers with distance value Y (53.717 mm can be seen in the Figure). Moreover, the milling direction is perpendicular to the slice plane, when user used the ‘Move/Copy’ command and drag a spline point by using the manipulators, the point will leave its origin plane as expected. Therefore, level-set distance field (for three-dimensional topology for the object) is resampled or evaluated to produce a 2D on level-set grid at a slice plane corresponding to one of the discrete height layers, the slice plane being perpendicular to a milling direction to be used in the manufacturing process (as discussed above)).
and Autodesk_April teaches 15extracting a current layer polyline from the 2D level-set grid, the current layer polyline matching a current layer contour of the object at the slice plane. (Autodesk_April discussed in page 15, under heading “Moving and dragging spline point”, it can be seen in the Figure, when user used the 
However, Autodesk_April do not explicitly teach the 2.5-axis subtractive manufacturing process;
2.5D CAM teaches the 2.5-axis subtractive manufacturing process; (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”: “00:11 you all have one thing in common you
00:13        want a professional cam solution
00:15        designed with all the tools you need to
00:17        work the way that you work well Autodesk
00:19        fusion 360 allows users to create tool
00:22        paths for all their two-and-a-half axis
00:24 	      machining projects …
00:33       that we support rest machining custom
00:35       form tools and even allow you to create
00:38	      an unlimited number of machining
00:40       templates the bottom line here
00:42       Autodesk fusion 360 is a real
00:43       programming tool … 
00:48       Autodesk fusion 360 includes a powerful
tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and
00:57       speaking of post fusion 360 includes a
01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 allows users to create tool paths for all their two-and-a-half axis or 2.5 axis machining projects).
Regarding claim 6, Autodesk_April, 2.5D CAM and Evans teach The method of claim 3, wherein Autodesk_April teaches receiving the shape data comprises receiving a mesh representation of the object, or receiving a level-set representation of the object from a generative design process and processing the shape data comprises converting the level-set representation of the object into a mesh representation of the object; (Examiner would consider the ‘mesh representation of the object’ is a polygon meshes which being used in  3D computer graphics. Autodesk_April discussed in page 14, under heading “3D spline handle control”, it can be seen in the Figure when user used the “Move/Copy command”, the smooth curve (at left side) with discrete height layers (X, Y and Z distance values can be seen at the sketch features in “Sketch Pallet”, right side of the figure). All of these X, Y and Z distance values are shape data (each of which are discrete height layers) Autodesk_April where three dimensions X, Y and Z have been shown in the setup for Mesh workplane))
5wherein Autodesk_April teaches processing the shape data to produce the polylines comprises slicing the mesh representation of the object with planes located within respective ones of the discrete height layers along a milling direction, each of the planes being perpendicular to the milling direction; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (Y distance value at the right side of the figure) shows the shape data to produce the polylines with discrete height layers (Y distance value) along a milling direction and the shape data (with X, Y and Z distance value) is also shown as slicing or partitioning the mesh representation of the object with planes located within respective ones of the discrete height layers (Y distance value, as an example here)). 
and wherein Autodesk_April teaches the obtaining comprises: 10segmenting the polylines into a first set of segments assigned to the one or more modelled solids and a second set of segments not assigned to the one or more modelled solids, wherein the segmenting uses a tolerance value when assigning polyline vertices to segments that errs on assignment to the one or more modelled solids, (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (having Y distance nd item at left side portion of the setting window). Therefore, during segmentation or Mesh refinement process user can set a tolerance value).
and Autodesk_April teaches extending one or more segments in the second set of segments that are 15connected with one or more segments in the first set of segments until the one or more segments in the second set of segments meet at an intersection point or at a tangent point of at least one of the one or more modelled solids, while also checking to align intersections of any extended segments that intersect a same at least one of the one or more modelled solids. (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (having X=0 and Y with a distance value at the right side of the figure), can be assumed as first set of segments. The second smooth curve (at left side of the Figure) had been shown (with segments Y and Z distance value) is assumed as second set of segments that are 15connected 
Regarding claim 7, Autodesk_April, 2.5D CAM and Evans teach The method of claim 2, wherein Autodesk_April teaches the obtaining comprises: 20receiving a level-set representation of the object, or receiving a mesh representation of the object and converting the mesh representation into a level-set representation of the object; (Autodesk_April discussed in page 14 under heading “3D spline handle control” has been received and assuming level-set or mesh representation of the object would have three dimensional values (X, Y and Z). In these scenarios, distance values of (X, Y and Z) can be converted as the mesh representation into a level-set representation of the object).
Autodesk_April teaches modifying one or more level-set values in the level-set representation of the object, in each of one or more milling directions specified for the … manufacturing 25process, to remove undercuts; (Autodesk_April discussed in page 26 under heading ‘Section View–Objects to Cut Control’, where user can modify one or more level-set values (at right side of the Figure, e.g. 4 ‘Body1’ or part of an object had been selected in this scenario), as an 
Autodesk_April teaches modifying one or more additional level-set values in the level-set representation of the object to move one or more planar faces of the object up to a height level of that planar face's corresponding one of the discrete height layers; (Autodesk_April discussed in page 28 under heading ‘Section analysis’ in “Rendering & Graphics” section, level-set values in the level-set representation of the object got modified where one planar faces of the object along to Y axis or Y distance value up to a height level of corresponding one of the discrete height layers i.e. planar faces of the object up to a height level of that planar face's corresponding one of the discrete height layers (Y distance value ) got changed/modified by the user).
and Autodesk_April teaches converting the modified level-set representation of the object into an output mesh 30representation of the object; (Autodesk_April discussed in page 28 under heading ‘Section analysis’ in “Rendering & Graphics” section, level-set values in the level-set representation of the object got modified by the user i.e. level-set representation of the object got modified and converted into an output mesh 30representation of the object (assuming X and Y are planar faces of the object, in this case the distance value of X might be 0 and Y has a distance value, in Section Analysis tool option at right side of the Figure).
wherein Autodesk_April teaches the first model comprises the output mesh representation of the object. (Autodesk_April discussed in page 28 under heading ‘Section analysis’ in “Rendering & Graphics” section, an output mesh 
However, Autodesk_April doesn’t explicitly teach the 2.5-axis subtractive manufacturing 25process;
2.5D CAM teaches the 2.5-axis subtractive manufacturing 25process; (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”: “00:11 you all have one thing in common you
00:13        want a professional cam solution
00:15        designed with all the tools you need to
00:17        work the way that you work well Autodesk
00:19        fusion 360 allows users to create tool
00:22        paths for all their two-and-a-half axis
00:24 	      machining projects …
00:33       that we support rest machining custom
00:35       form tools and even allow you to create
00:38	      an unlimited number of machining
00:40       templates the bottom line here
00:42       Autodesk fusion 360 is a real
00:43       programming tool … 
00:48       Autodesk fusion 360 includes a powerful
tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and
00:57       speaking of post fusion 360 includes a
01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 allows users to create tool paths for all their two-and-a-half axis or 2.5 axis machining projects)
Regarding claim 8, Autodesk_April, 2.5D CAM and Evans teach The method of claim 7, comprising Autodesk_April teaches for each modelled solid of the one or more modelled solids: (Autodesk_April discussed in page 28 under heading ‘Section analysis’ in “Rendering & Graphics” section, a modelled solid has been shown in the Figure).
 Autodesk_April teaches for each layer of the discrete height layers along a milling direction, (Autodesk_April discussed in page 28 under heading ‘Section analysis’ in “Rendering & Graphics” section, discrete height layers (Y distance value, in Section Analysis tool option at right side of the Figure) and the milling direction can be seen along to the Y distance value or discrete height layers (different height layers values can be seen in the Figure)).
 Autodesk_April teaches intersecting the layer with the modelled solid to produce a portion of the 5modelled solid, (Autodesk_April discussed in page 28 under heading ‘Section analysis’ in “Rendering & Graphics” section, a portion of modelled solid has been shown in the Figure, which intersected the height layer on the surface).
 Autodesk_April teaches moving the portion of the modelled solid completely under the layer in the milling direction, (Referring back to the same page 28 and same Figure (as mentioned above), Autodesk_April shown that the portion of the modelled solid moved under the height layer in the milling direction (can be seen at the slow motion of the figure)).
 Autodesk_April teaches sweeping the portion of the modelled solid upward, opposite the milling direction, through the layer to produce a swept solid, (Examiner would construe sweeping as extending or performed something in a long, continuous curve or any ‘extensive or expansive’ component/solid. Referring back to the same page 28 and same Figure (as mentioned above), Autodesk_April has shown a portion of the modelled solid swept at upward assumed as opposite of the milling direction, through the height layer (towards Y distance value or discrete height layers) to produce a swept or expansive modelled solid).
and Autodesk_April teaches 10intersecting the layer with the swept solid with to produce a replacement for the portion of the modelled solid; (Referring back to the same page 28 and same Figure (as mentioned above), Autodesk_April has shown a portion of the modelled solid with swept or expansive view (when the modelled solid extended toward top most level), which is assumed as a replacement 
and Autodesk_April teaches sweeping one or more upside faces of the modelled solid upward, opposite the milling direction, to a top most level of the discrete height layers along the milling direction to produce one or more upside swept solids; (Referring back to the same page 28 and same Figure (as mentioned above), Autodesk_April has shown the sweeping of one upside faces of the modelled solid at upward direction, which is assumed opposite to the milling direction, to a top most level of the discrete height layers (when distance value of Y is high such as 1.027 mm, in the Figure) along the milling direction and produced one upside swept or expansive modelled solids).
 Autodesk_April teaches 15sweeping any downside faces of the modelled solid downward, in the milling direction, to a bottom most level of the discrete height layers along the milling direction to produce one or more downside swept solids; (Referring back to the same page 28 and same Figure (as mentioned above), Autodesk_April has shown the sweeping of one downside faces of the modelled solid downward direction, which is assumed opposite to the milling direction, to a bottom most level of the discrete height layers (when distance value of Y is low or small such as -33.382 mm, in the Figure) along the milling direction to produce one or more downside swept modelled solids).
 Autodesk_April implicitly teaches intersecting the one or more upside swept solids with the one or more downside swept solids to produce one or more undercut filling solids; (Autodesk_April has shown a Figure in page 32-33 
and Autodesk_April teaches 20combining the one or more undercut filling solids with the modelled solid. (Autodesk_April has shown a Figure in page 32-33 under heading “3D Morph Strategy”, where one or more undercut filling solids combined with the modelled solid in the Figure, when user applied the ‘3D Morph strategy’).
Regarding claim 9, Autodesk_April teaches … a first model of an object to 5be manufactured …, wherein the first model comprises smooth curves fit to contours representing discrete height layers of the object to be manufactured … (Applicant of instant application mentioned in Spec. of current application at para [00123]: “The curves are smooth in the computer modelling sense in that each curve is stored in the computer using a precise mathematical definition (e.g., a spline curve) …”. Examiner would consider ‘smooth curves’ as ‘spline curve’ (according to Spec.). The prior art Autodesk_April discussed in page 12 and 13, under heading “Create tangent/smooth constraints directly with model edges”, 3D geometry sketch works better with tangent and smooth constraints (e.g. for curves). It has been shown in the Figure under heading “3D spline handle control”, where smooth curves fit to contours in order to represent height layers of the object (the value of X, Y and Z distance) have been shown, when Spline handles are shown/hidden in ‘Move’ by selecting spline points and all of them can be edited directly in the Move tool. Therefore, it 
Autodesk_April teaches modifying, at least one of the smooth curves …, wherein the modifying comprises (Autodesk_April discussed in page 12-15, where 3D geometry model got constrained in 3D space where user can create tangent/smooth constraints directly with model edges. The user can pick the edges in sketch entity to be constrained, can use “Move/Copy command manipulators” to move spline handles, all of the spline handles can be edited directly in the Move tool. The user can use the “Move/Copy command” and drag a spline point by using the manipulators, the point will leave its origin plane as expected. Moreover, it has been discussed in page 8 very briefly about ‘software’ and it is very obvious to consider that ‘CAD software or program’ has been indicated in this context. Therefore, it is understood that smooth curves/splines get modified by the CAD program).
        Autodesk_April teaches 10detecting at least a portion of a first smooth curve for a first of the discrete height layers that is almost coincident with at least a portion of a second smooth curve for a second of the discrete height layers, (Autodesk_April discussed in page 12-14, under heading “3D coincident constraints” user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space where ‘Coincident’ feature has been selected by the user under ‘Constraint’ option in the ‘Sketch Pallet’ (at the right side of the Figure). Moreover, in page 14 under heading “3D spline handle control”, it can be seen that first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance 
and Autodesk_April teaches replacing the at least a portion of the first smooth curve for the first of the discrete height layers with the at least a portion of the second smooth curve for the second of 15the discrete height layers; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the right side of the figure) got modified by the “Move/Copy command”. Here, the Y distance value of first smooth curve got replaced by the Y distance value of second smooth curve, when user used the Move/Copy command manipulators to move spline handles).
 	Autodesk_April teaches preparing, by the CAD program, an editable model of the object, the editable model comprising a series of construction steps represented in a parametric feature history, wherein the series of construction steps includes combining extruded versions of the smooth curves to form a solid three dimensional (3D) model of the object in a boundary representation format, 20and the parametric feature history includes a sketch feature associated with at least one of the discrete height layers; (Autodesk_April mentioned in page 8 under heading “Interrupt/stop a compute or timeline playback” that edit, a Finish Form, or Finish Base Feature as a parametric feature. Also, it has discussed very briefly about ‘software’ in page 8 and it is very obvious to consider that ‘CAD software or program’ has been indicated in this context. It has been introduced by Autodesk (in this update on April 19, 2017) in page 12-15 where the 3D 
 	Autodesk_April teaches rendering, by the CAD program, a user interface element showing the sketch feature in relation to the editable model; (Examiner would consider the ‘user interface element’ displayed in GUI (Graphical User Interface). Autodesk_April discussed in page 12 and 13 that a user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space, the constraints would work between sketch entities and points/vertices in 3D and 3D geometry sketch works better with tangent and smooth constraints (e.g. for smooth curves). All of these updates mentioned by Autodesk 
 	Autodesk_April teaches receiving, by the CAD program, user input via the user interface element; (Autodesk_April discussed in page 12 and 13 that a user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space, the constraints would work between sketch entities and points/vertices in 3D and 3D geometry sketch works better with tangent and smooth constraints (e.g. for smooth curves). All of these update mentioned by Autodesk would be considered as a solid three dimensional (3D) model of the object or an editable model and it can be seen in page 12 and 13 at Figures, the sketch features in “Sketch Pallet” as an user interface element or in GUI, where user can select different sketch feature related to the editable 3D model, i.e. user interface elements have been received by the user applying the CAD program/software).
 and Autodesk_April teaches 25reshaping, by the CAD program responsive to the user input, a subset of the smooth curves in the at least one of the discrete height layers to change the solid 3D model; (Autodesk_April discussed in page 14 under heading “3D spline handle control”, the first smooth curve with height layer (Y distance at the right side of the figure) intersected with the second smooth curve with discrete height layers (where both Y and Z distance value, at the right side of the figure) got modified by the “Move/Copy command”. Here, the Y distance value of first smooth curve got replaced or reshaped by the Y distance value of second smooth curve, when user used the Move/Copy command manipulators to move spline 
and Autodesk_April teaches replaying, by the CAD program, the series of construction steps represented in the parametric feature history to construct the solid 3D model of the object in the boundary representation format, as changed by the user input. (Autodesk_April mentioned in page 8 under heading “Interrupt/stop a compute or timeline playback” that edit, a Finish Form, or Finish Base Feature as a parametric feature. Also, it has discussed very briefly about ‘software’ in page 8 and it is very obvious to consider that ‘CAD software or program’ has been indicated in this context. It has been introduced by Autodesk (in this update on April 19, 2017) in page 12-15 where the 3D coincident constraints, a number of effective productivity enhancements for 3D spline workflows (in order to make splines more intuitive for defining 3D forms), a user can constrain a sketch entity to a point of a piece of 3D geometry in 3D space, the constraints would work between sketch entities and points/vertices in 3D and 3D geometry sketch works better with tangent and smooth constraints (e.g. for smooth curves). All of these updates mentioned by Autodesk would be considered as a solid three-dimensional (3D) model of the object or an editable model (with boundary representation format, since 3D spline workflows have been introduced) of the object get edited or modified by a series of construction steps. Moreover, the abovementioned construction steps had been represented in a parametric feature history such as in page 14, it can be seen at Figure under heading “3D spline handle control” where user used the Move/Copy command manipulators to move spline handles and Spline handles shown/hidden in Move by selecting spline 
However, Autodesk_April doesn’t teach an object to be manufactured using the 2.5-axis subtractive manufacturing process; to facilitate the 2.5-axis subtractive manufacturing process;
2.5D CAM teaches an object to be manufactured using the 2.5-axis subtractive manufacturing process; (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”: “00:11 you all have one thing in common you
00:13        want a professional cam solution
00:15        designed with all the tools you need to
00:17        work the way that you work well Autodesk
00:19        fusion 360 allows users to create tool
00:22        paths for all their two-and-a-half axis
00:24 	      machining projects …
00:33       that we support rest machining custom
form tools and even allow you to create
00:38	      an unlimited number of machining
00:40       templates the bottom line here
00:42       Autodesk fusion 360 is a real
00:43       programming tool … 
00:48       Autodesk fusion 360 includes a powerful
00:50       and dynamic tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and
00:57       speaking of post fusion 360 includes a
01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 allows users to create tool paths for all their two-and-a-half axis or 2.5 axis machining projects).
2.5D CAM teaches to facilitate the 2.5-axis subtractive manufacturing process, (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”:    
“00:48       Autodesk fusion 360 includes a powerful
00:50       and dynamic tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and

01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 includes a feature or a full library of editable model in order to facilitate the 2.5-axis machining projects).
Therefore, Autodesk_April and 2.5D CAM are analogous because they are related to perform machining/manufacturing using CAD/CAM programs which allow users to plan the tool paths for programming a machine tool. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Autodesk_April and 2.5D CAM before him or her, to modify the machining/manufacturing process of Autodesk_April to include the 2.5-axis machining or 2.5D form feature machining of 2.5D CAM because Autodesk fusion 360 allows users to create tool paths for all their two-and-a-half axis or 2.5 axis machining projects. The suggestion/motivation for doing so would have been obvious and such motivation is found by 2.5D CAM (2.5D CAM disclosed in YouTube video’s “2.5 Axis Machining CAM” transcript from “Autodesk Fusion 360” in timestamp of 00:17 to 00:55). Therefore, it would have been obvious to combine 2.5D CAM with Autodesk_April to obtain the invention as specified in the instant claim(s).
Autodesk_April and 2.5D CAM do not teach A non-transitory computer-readable medium encoding a computer aided design program operable to cause one or more data processing apparatus to perform operations comprising: obtaining a first model of an object to be manufactured …;
Evans teach A non-transitory computer-readable medium encoding a computer aided design program operable to cause one or more data processing apparatus to perform operations comprising: obtaining a first model of an object to be manufactured …; (Evans disclosed in page 3 para [0041]: “in FIG. 2, a machine tool controller (200) according to the present invention may incorporate some of the principal features of a conventional CAD workstation (100). Specifically, the controller (200) may include a first processor (203) on which a CAD software package is executed.” Here, the machine tool controller is the data processing apparatus to perform the operations using CAD software package as computer aided design program. Moreover, in page 1 para [0010]: “Computer-Aided-Manufacturing (“CAM”) programs allow users to use the geometry defined in CAD programs to plan out the tool paths for programming a machine tool. CAD, CAM and CAD/CAM programs are considered herein as belonging to a general class of software packages referred to generally as “design applications.” Here, any object or geometry defined in CAD programs are obtained by the CAD programs in machine tool controller or data processing apparatus).
Therefore, Autodesk_April, 2.5D CAM and Evans are analogous because they are related to perform machining/manufacturing using CAD/CAM programs which allow users to plan the tool paths for programming a machine tool. Before the effective Autodesk_April, 2.5D CAM and Evans before him or her, to modify the 2.5-axis machining or 2.5D form feature of machining/manufacturing process of Autodesk_April and 2.5D CAM to include the data processing apparatus to perform operations of programming a machine tool to machine a specified part based on data generated with a CAD/CAM program/software. The suggestion/motivation for doing so would have been obvious and such motivation is found by Evans (Evans disclosed in page 1 para [0010], page 3 para [0041]). Therefore, it would have been obvious to combine Evans with Autodesk_April and 2.5D CAM to obtain the invention as specified in the instant claim(s).
Regarding claims 10-16, Autodesk_April, 2.5D CAM and Evans teach The non-transitory computer-readable medium of claim 9 are incorporating the rejections of claims 2-8 respectively, because claims 10-16 have substantially similar claim language as claims 2-8, therefore claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Autodesk_April, 2.5D CAM and Evans as discussed above for substantially similar rationale. 
Regarding claims 17, Evans teaches A system comprising: a display device; (Evans disclosed in page 2 para [0022]: “an object of the present invention to provide an improved system and method of programming a machine tool controller to machine a specified part based on data generated with a CAD/CAM or other design application.” In page 3 para [0041]: “in FIG. 2, a machine tool controller (200) according to the present invention may incorporate some of the principal features of a display device (201) …”. Here, a system has been disclosed by Evans and a display device included in machine tool controller)
 Evans teaches one or more data processing apparatus coupled with the display device; (Evans disclosed in page 3 para [0041]: “in FIG. 2, a machine tool controller (200) according to the present invention may incorporate some of the principal features of a conventional CAD workstation (100). Specifically, the controller (200) may include a first processor (203) on which a CAD software package is executed. This processor (205) is connected to both a display device (201) …”. Here, the machine tool controller is the data processing apparatus is coupled or connected to the display device).
and Evans teaches a non-transitory storage medium coupled with the one or more data processing 25apparatus, the non-transitory storage medium encoding: (Examiner would consider the ‘non-transitory storage medium’ as a memory or units (RAM and ROM). The prior art Evans taught about a memory indirectly or implicitly such as in page 5 and para [0060]: “The servo-controller (306) will then use control laws, which have been stored in the system and are specific to the machine tool being controlled …”. It has been mentioned in page 3-4 para [0040] that a computer aided design can be created or modified on the hardware of the machine tool controller which can be assumed as a data processing 25apparatus comprising one or more processors on which a CAD Software package is executed. Therefore, it is obvious to understand that any computer system or data processing 
Evans teaches program code that causes the one or more data processing apparatus to obtain a first model of an object to be manufactured … (Evans disclosed in page 1 para [0010]: “Computer-Aided-Manufacturing (“CAM”) programs allow users to use the geometry defined in CAD programs to plan out the tool paths for programming a machine tool. CAD, CAM and CAD/CAM programs are considered herein as belonging to a general class of software packages referred to generally as “design applications.” In page 2 para [0018]: “In CL files and M&G code, geometry is represented as a series of points that the tip of the cutting tool passes through in order to manufacture the geometry. These points define the path of the cutting tool.” Moreover, In page 2 para [0020]: “In order to communicate with the machine tool controller, the NURBS specified in the CAD/CAM design file (perhaps using a single equation for each curve) must be translated into the line segment geometry used by M&G code. The machine tool controller may then translate the line segment instructions of the M&G code into the NURBS command used by the machine tool (specified perhaps by interpolating a NURBS curve through a series of points).” Here, the geometry of an object being represented as a series of points that the tip of the cutting tool passes through in order to manufacture the geometry and M&G code being used as program code, therefore a model of an object to be manufactured/machined by using the geometry of the object translated in program code (M&G code) and model of an object being obtained by the computer system or data processing 25apparatus).
.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Autodesk_April, 2.5D CAM and Evans and further in view of a paper by Zhao et al. (“DSCarver: Decompose-and-Spiral-Carve for Subtractive Manufacturing”) (hereinafter Zhao).
Regarding claim 18, Autodesk_April, 2.5D CAM and Evans teach The system of claim 17, wherein Evans teaches the non-transitory storage medium encodes program code that causes the one or more data processing apparatus to perform a boundary-based generative design process to produce a generative model for the object using one or more design criteria, (Examiner would construe the ‘design criteria’ as ‘manufacturability constraints’ according to Spec. of current application at para [0079]. Evans mentioned about a generative model or system in Abstract where data generating system includes a computer-aided design software package. In page 2 para [0020]: “In order to communicate with the machine tool controller, the NURBS specified in the CAD/CAM design file (perhaps using a single equation for each curve) must be translated into the line Segment geometry used by M&G code. The machine tool controller may then translate the line Segment instructions of the M&G code into the NURBS command used by the machine tool.” Here, Evans discussed boundary-based generative design process specified NURBS in the CAD/CAM design file and M&G program code has been 
However, Autodesk_April and Evans do not teach the 2.5-axis subtractive manufacturing process.
2.5D CAM the 2.5-axis subtractive manufacturing process. (YouTube video’s transcript from “Autodesk Fusion 360” on “2.5 Axis Machining CAM”: “00:11 you all have one thing in common you
00:13        want a professional cam solution
00:15        designed with all the tools you need to
00:17        work the way that you work well Autodesk
00:19        fusion 360 allows users to create tool
00:22        paths for all their two-and-a-half axis
00:24 	      machining projects …
00:33       that we support rest machining custom
00:35       form tools and even allow you to create
00:38	      an unlimited number of machining
00:40       templates the bottom line here
00:42       Autodesk fusion 360 is a real
00:43       programming tool … 
00:48       Autodesk fusion 360 includes a powerful
00:50       and dynamic tool path simulation so
00:53       users can see what they'll be machining
00:55       long before they post their files and

01:00       post processing system including a full
01:02       library of editable post processors for
01:05       the industry's most popular machines …”. Here, it has been discussed that Autodesk fusion 360 is a programming tool that includes a powerful and dynamic tool path simulation where user can machine or manufacture any object or solid model or structure. Autodesk fusion 360 allows users to create tool paths for all their two-and-a-half axis or 2.5 axis machining projects).
However, Autodesk_April, 2.5D CAM and Evans do not teach the at least one manufacturability constraint causes at least one shape derivative used during the boundary-based generative design process to guide shape changes 30for the generative model toward discrete height layers corresponding to the … manufacturing process;
wherein Zhao teaches the at least one manufacturability constraint causes at least one shape derivative used during the boundary-based generative design process to guide shape changes 30for the generative model toward discrete height layers corresponding to the … subtractive manufacturing process. (Zhao disclosed in page 1 (at 1st para of left side col.): “We present an automatic algorithm for subtractive manufacturing of freeform 3D objects using high-speed machining (HSM) via CNC. A CNC machine operates a cylindrical cutter to carve off material from a 3D shape stock, following a tool path, to “expose” the target object.” In page 1:4 under heading ‘Overview’ (at right side col.): “The input to our algorithm is a freeform 3D object represented as a 2-manifold triangle mesh. During height fields. We compute height fields since each such surface region can be fully machined …”. Here, it has been discussed that the input mesh surface is first segmented into a small number of height fields, which indicates about discrete height layers corresponding to the subtractive manufacturing process. Moreover, in page 1:7 under heading “Shape-aware tool path generation” (at right side col.): “Our key idea when computing the tool path is to obtain a shape aware metric tensor field g on the surface from the directional curvature tensor field G … Once the metric field is defined, the boundary ∂S is set to be the zero-level isoline, and then the other isolines are iteratively defined, with respect to g, by increasing the geodesic distance to the boundary ∂S by g during each step.” Moreover, it has been mentioned in Fig. 12 optimized tool path can be achieved by varying g on the surface in practice due to shape variation. Here, Zhao discussed about an algorithm for subtractive manufacturing of freeform 3D objects and obtained shape aware metric which is assumed as shape derivative while computing the tool path. This shape aware metric field or derivatives are defined at the boundary and shape variation happened while varying g (metric field) on the surface. Therefore, Zhao taught about shape derivative as one manufacturability constraint used during the boundary-based design process to guide shape changes 30toward discrete height layers corresponding to the subtractive manufacturing process).
Therefore, Autodesk_April, 2.5D CAM, Evans and Zhao are analogous because they are related to perform machining/manufacturing using CAD/CAM programs which allow users to plan the tool paths for programming a machine tool. Autodesk_April, 2.5D CAM, Evans and Zhao before him or her, to modify the system of machining/manufacturing using 2.5-axis machining or 2.5D form feature of process of Autodesk_April, 2.5D CAM and Evans to include the shape derivative as one manufacturability constrain and generation of one or more toolpath 5specifications with the subtractive manufacturing machine CNC machine from Zhao’s disclosure. The suggestion/motivation for doing so would have been obvious and such motivation is found by Zhao (Zhao disclosed in page 1, 1:4, 1:7, 1:19). Therefore, it would have been obvious to combine Zhao with Autodesk_April, 2.5D CAM and Evans to obtain the invention as specified in the instant claim(s).
Regarding claim 19, Autodesk_April, 2.5D CAM and Evans do not teach but Zhao teaches the system of claim 17 comprising a subtractive manufacturing machine … to generate one or more toolpath specifications for the solid 3D model and manufacture at least a portion of a physical structure using the one or more toolpath 5specifications with the subtractive manufacturing machine. (Zhao disclosed in page 1 (at 1st para of left side col.): “We present an automatic algorithm for subtractive manufacturing of freeform 3D objects using high-speed machining (HSM) via CNC. A CNC machine operates a cylindrical cutter to carve off material from a 3D shape stock, following a tool path, to “expose” the target object.” Here, the CNC machine is a subtractive manufacturing machine. Zhao discussed about “Shape-aware tool path generation” in page 1:7 under section 5.1. In page 1:9 under section 6 (at left side col.): “In this section, we show surface Zhao mentioned in page 1:9 under section 6 (at right side col.): “Our surface decomposition and tool path generation methods have both been implemented in C++. We set the cutter diameter at 4.0mm during height field decomposition and for defining the accessibility cones. We produce physical machining of full 3D objects with high-quality surface finishing …”. Therefore, Zhao discussed about generating one or more toolpath specifications for the solid 3D model and at least a portion of a physical structure of 3D objects has been manufactured using the one or more toolpath 5specifications with the subtractive manufacturing machine).
and Evans teaches the non-transitory storage medium encodes program code that causes the one or more data processing apparatus to … manufacture …a structure (Evans disclosed in page 1 para [0010]: “Computer-Aided-Manufacturing (“CAM”) programs allow users to use the geometry defined in CAD programs to plan out the tool paths for programming a machine tool. CAD, CAM and CAD/CAM programs are considered herein as belonging to a general class of software packages referred to generally as “design applications.” In page 2 para [0018]: “In CL files and M&G code, geometry is represented as a series of points that the tip of the cutting tool passes through in order to manufacture the geometry. These M&G code.” Here, the geometry of an object being represented as a series of points that the tip of the cutting tool passes through in order to manufacture the geometry and M&G code being used as program code, therefore a model of an object to be manufactured/machined by using the geometry of the object translated in program code (M&G code) and model of an object being obtained by the computer system or data processing 25apparatus. In page 5 para [0055]: “As shown in FIG. 3, the actuator values are then transmitted to a servo-controller application (306) which is also part of the motion control software of the present invention. The servo-controller (306) is responsible for performing the servo-control loops in order for the tool head or heads of the machine tool to move through the specified tool paths that will result in manufacture of the desired part from the stock material on the machine tool.” Here, Evans discussed about manufacturing a structure from the stock material on the machine tool).
Therefore, Autodesk_April, 2.5D CAM, Evans and Zhao are analogous because they are related to perform machining/manufacturing using CAD/CAM programs which allow users to plan the tool paths for programming a machine tool. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Autodesk_April, 2.5D CAM, Evans and Zhao before him or her, to modify the system of machining/manufacturing using 2.5-axis machining or 2.5D form feature of process of Autodesk_April, 2.5D CAM and Evans to include the shape derivative as one manufacturability constrain and generation of one or more toolpath 5specifications with the subtractive manufacturing machine CNC machine from Zhao’s disclosure. The suggestion/motivation for doing so would have been obvious and such motivation is found by Zhao (Zhao disclosed in page 1, 1:4, 1:7, 1:19). Therefore, it would have been obvious to combine Zhao with Autodesk_April, 2.5D CAM and Evans to obtain the invention as specified in the instant claim(s).

Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. disclosed in a NPL paper “DSCarver: Decompose-and-Spiral-Carve for Subtractive Manufacturing”, an automatic algorithm for subtractive manufacturing of freeform 3D objects using high-speed machining (HSM) via CNC machine. This method decomposes the input object’s surface into a small number of patches each of which is fully accessible and machinable by the CNC machine, in continuous fashion, under a fixed cutter-object setup configuration. This is achieved by covering the input surface with a minimum number of accessible regions and then extracting a set of machinable patches from each accessible region. The tool path is generated in the form of connected Fermat spirals, which have been generalized from a 2D fill pattern for layered manufacturing to work for curved surfaces. Given an input 3D object represented by a closed two-manifold surface, an algorithm being developed to tackle two key technical problems in setup and tool path planning such as: the input surface with a minimum number of accessible regions by posing and solving a set-cover problem; then from each accessible region, a set of patches being .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

      /NUPUR DEBNATH/      Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148